Name: Commission Regulation (EC) No 874/96 of 14 May 1996 on imports of pure-bred breeding animals of the ovine and caprine species from third countries
 Type: Regulation
 Subject Matter: trade;  EU finance;  cooperation policy;  means of agricultural production;  agricultural activity
 Date Published: nan

 Avis juridique important|31996R0874Commission Regulation (EC) No 874/96 of 14 May 1996 on imports of pure-bred breeding animals of the ovine and caprine species from third countries Official Journal L 118 , 15/05/1996 P. 0012 - 0013COMMISSION REGULATION (EC) No 874/96 of 14 May 1996 on imports of pure-bred breeding animals of the ovine and caprine species from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Article 9 thereof,Whereas an import duty is not payable on pure-bred breeding animals of the ovine species falling within CN code 0104 10 10 and payable at a reduced level on pure-bred breeding animals of the caprine species on import into the Community, falling within CN code 0104 20 10;Whereas, to permit proper application of the Community rules in this area, the term pure-bred breeding animal should be clarified; whereas the conditions laid down in Article 4 of Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species (3), must be used for the purpose;Whereas in order to ensure that imported animals are actually intended for breeding they must be accompanied by the pedigree and breeding certificates for such animals and importers must undertake to keep the animals alive for a certain period;Whereas, however imports of pure-bred breeding animals taking place within the quota regimes foreseen in Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (4), as last amended by Regulation (EC) No 2526/95 (5), should be exempted from this customs requirement;Whereas since there is no provision for a security to ensure that these animals are kept alive for that period, provision should be made for Title VII Chapter 3 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community customs code (6), as amended by Commission Regulation (EEC) No 2454/93 (7), to apply where the requirement concerning that period is not observed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 1. For the purpose of collecting import duties, a live animal of the ovine or caprine species shall be considered a pure-bred breeding animal falling within CN codes 0104 10 10 or 0104 20 10 as appropriate if it fulfils the conditions laid down in Article 4 of Directive 94/28/EC.2. In addition, for the purpose of the present Regulation, only female animals up to four years old shall be considered pure-bred breeding females.Article 2 1. Prior to the release for free circulation of animals of the ovine and caprine species falling within CN codes 0104 10 10 or 0104 20 10 as appropriate and except where imports take place within quota regimes in accordance with Title II of Regulation (EC) No 1439/95 copies of pedigree certificates and other documents provided for in Article 4 of Directive 94/28/EC shall be presented in respect of each animal to the customs authorities.In addition, a written declaration shall be submitted to the customs authorities to be effect that, except in cases of force majeure, the animal will not be slaughtered within 12 months of the day on which it is cleared by customs.2. By no later than the end of the 15th month following that of release for free circulation, proof shall be submitted to the customs authorities referred to in paragraph 1 that the animal:(a) has not been slaughtered before the expiry of the time limit laid down in paragraph 1 and has been registered or entered in a flock book; or(b) has been slaughtered before the expiry of the time limit for health reasons or had died as a result of disease or accident.The proof referred to in (a) shall consist in a certificate drawn up by the breeders' organization or association officially approved by the Member State in conformity with Commission Decision 90/254/EEC (8) or by an official agency of the Member State maintaining the flock book. The proof referred to in (b) shall consist in a certificate drawn up by an official body designated by the Member State.3. Failure to observe the requirement relating to the period of 12 months, except where paragraph 2 (b) applies, shall result in classification of the animals in question under CN codes 0104 10 80 or 0104 20 90 as appropriate and shall give rise to proceedings to recover import duties not collected, in accordance with Title VII of Regulation (EEC) No 2913/92.Article 3 This Regulation shall enter into force on 1 June 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 123, 3. 6. 1995, p. 1.(3) OJ No L 178, 12. 7. 1994, p. 66.(4) OJ No L 143, 27. 6. 1995, p. 7.(5) OJ No L 258, 28. 10. 1995, p. 48.(6) OJ No L 302, 19. 10. 1992, p. 1.(7) OJ No L 253, 11. 10. 1993, p. 1.(8) OJ No L 145, 8. 6. 1990, p. 30.